UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7334



JAMES ERVIN MCGEE, JR.,

                                            Petitioner - Appellant,

          versus


JONATHAN E. OZMINT; COLIE RUSHTON; HENRY
MCMASTER, Attorney General of South Carolina,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-04-23221-8-MBS)


Submitted: December 15, 2005              Decided:   December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Ervin McGee, Jr., Appellant Pro Se. William Edgar Salter,
III, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             James E. McGee, Jr. seeks to appeal the report and

recommendation of a Magistrate Judge, issued on August 12, 2005.

This Court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order McGee

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 2 -